     Case 2:17-cv-00562-MMD-DJA Document 80 Filed 04/17/20 Page 1 of 5


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     LUIS CERVANTES,                                   Case No. 2:17-cv-00562-MMD-DJA

7                                    Plaintiff,                       ORDER
             v.
8

9     EDDIE SCOTT, et al.,

10                                Defendant.

11

12   I.     SUMMARY

13          Plaintiff Luis Cervantes 1, an inmate in the custody of the Nevada Department of

14   Corrections (“NDOC”), brings this action under 42 U.S.C. § 1983. Before the Court is the

15   Order and Report and Recommendation (“Order and Recommendation”) of United States

16   Magistrate Judge Daniel J. Albregts. The Order and Recommendation addresses

17   separate but somewhat related issues: (1) Plaintiff’s motion to extend discovery

18   (“Discovery Motion”) (ECF No. 68); and (2) Plaintiff’s motion to amend/correct complaint

19   (“Amendment Motion”) (ECF No. 63). 2 Judge Albregts denied the Discovery Motion 3; he

20   recommends that the Court deny the Amendment Motion. (ECF No. 72.) Plaintiff has filed

21

22
            1Plaintiff’slast name as written in the application to proceed in forma pauperis (“IFP
23
     Application”) is Cervantes. (ECF No. 1 at 1.) The spelling as noted in the case caption is
24   Cervantez and may have resulted from an error in the Court’s screening order (ECF No.
     5). The Court thus directs the Clerk to correct the case caption to reflect the spelling of
25   Plaintiff’s last name as reflected in the IFP Application.
            2Judge Albregts also granted the stipulation to extend dispositive motions deadline
26
     (ECF No. 71). (ECF No. 72 at 4.)
27          3Judge  Albregts has authority to fully resolve the pretrial issues raised in the
28   Discovery Motion, which is why he denied the Discovery Motion instead of recommending
     denial as he did with the Amendment Motion. See 28 U.S.C. § 636(b)(1)(A)
     Case 2:17-cv-00562-MMD-DJA Document 80 Filed 04/17/20 Page 2 of 5


1    an objection (“Objection”) (ECF No. 73) and Defendant has responded (ECF No. 74). 4 As

2    explained below, the Court accepts and adopts the Order and Recommendation in its

3    entirety.

4    II.    BACKGROUND

5           Following screening, the Court permitted Plaintiff to proceed with due process

6    claims relating to his dental care while he was a pretrial detainee at the Clark County

7    Detention Center. (ECF No. 5 at 6-7.) The Court incorporates by reference the recitation

8    of the factual and procedural background as provided in the screening order (ECF No. 5

9    at 3-5) and the Order and Recommendation (ECF No. 72), which the Court adopts.

10   III.   LEGAL STANDARDS

11          This Court “may accept, reject, or modify, in whole or in part, the findings or

12   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

13   timely objects to a magistrate judge’s report and recommendation, then the Court is

14   required to “make a de novo determination of those portions of the [report and

15   recommendation] to which objection is made.” Id. Where a party fails to object, however,

16   the Court is not required to conduct “any review at all . . . of any issue that is not the subject

17   of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985); see also United States v.

18   Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (“De novo review of the magistrate judges’

19   findings and recommendations is required if, but only if, one or both parties file objections

20   to the findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory

21   Committee Notes (1983) (providing that a court “need only satisfy itself that there is no

22   clear error on the face of the record in order to accept the recommendation”).

23          In contrast, in reviewing a magistrate judge’s non-dispositive pretrial order, such as

24   Judge Albregts’ order denying the Discovery Motion, the magistrate’s factual

25   determinations are reviewed for clear error. See 28 U.S.C. § 636(b)(1)(A); see also Fed.

26   R. Civ. P. 72(a). “A finding is clearly erroneous when although there is evidence to support

27
            4The Court disregards Plaintiff’s reply (ECF No. 77) as Plaintiff did not seek leave
28
     of Court before filing it. See LR IB 3-2(a).
                                                  2
     Case 2:17-cv-00562-MMD-DJA Document 80 Filed 04/17/20 Page 3 of 5


1    it, the reviewing body on the entire evidence is left with the definite and firm conviction that

2    a mistake has been committed.” United States v. Ressam, 593 F.3d 1095, 1118 (9th Cir.

3    2010) (quotation omitted). A magistrate judge’s pretrial order issued under § 636(b)(1)(A)

4    is not subject to de novo review, and the reviewing court “may not simply substitute its

5    judgment for that of the deciding court.” Grimes v. City & County of San Francisco, 951

6    F.2d 236, 241 (9th Cir. 1991).

7    IV.    DISCUSSION

8           A.     Amendment Motion (ECF No. 63)

9           Judge Albregts recommends that the Court deny Plaintiff’s Amendment Motion,

10   finding no excusable neglect for Plaintiff’s delay in bringing the motion. (ECF No. 72 at 2.)

11   In the Objection, Plaintiff does not seem to challenge any of Judge Albregts’ findings––

12   instead, Plaintiff largely reiterates the same arguments he made in his reply to Defendant’s

13   response to the Amendment Motion. (Compare ECF No. 73 at 2-3 with ECF No. 67 at 3-

14   6.) Regardless, upon de novo review the Court finds that Plaintiff has not demonstrated

15   excusable neglect.

16          Courts “should freely give leave [to amend] when justice so requires.” Fed. R. Civ.

17   P. 15(a)(2). However, a party must show good cause and excusable neglect to reopen the

18   amendment period if the party seeks leave to amend after expiration of the amendment

19   deadline in the scheduling order. See Fed. R. Civ. P. 6(b)(1)(B). Courts weigh, according

20   to their own discretion, the following factors to determine excusable neglect: “(1) the

21   danger of prejudice to the non-moving party, (2) the length of delay and its potential impact

22   on judicial proceedings, (3) the reason for the delay, including whether it was within the

23   reasonable control of the movant, and (4) whether the moving party’s conduct was in good

24   faith.” Pincay v. Andrews, 389 F.3d 853, 855, 860 (9th Cir. 2004).

25          The deadline to amend pleadings and add parties ended on February 5, 2019. (ECF

26   No. 25.) Discovery has already been extended three times and is currently closed. (See

27   ECF Nos. 33, 54, 60.) It would be prejudicial to Defendants to put them “through the time

28   and expense of continued litigation on a new theory” at this stage. Priddy v. Edelman, 883

                                                    3
     Case 2:17-cv-00562-MMD-DJA Document 80 Filed 04/17/20 Page 4 of 5


1    F.2d 438, 447 (6th Cir. 1989). Furthermore, Plaintiff’s delay is lengthy––Plaintiff did not

2    seek an extension of time to amend the Complaint and add Rhynard and Bitar despite

3    knowing their identities in February 2019. (ECF Nos. 38, 39.) Plaintiff offers no explanation

4    for this delay. Finally, it is probable that Plaintiff’s proposed new claims are futile. Based

5    on the factual allegations in the proposed amended complaint, all of Plaintiff’s negligence

6    claims are likely to sound under medical malpractice and, therefore, are likely void ab initio

7    as they lack the medical expert supporting affidavit required under Nevada law. See

8    Szymborski v. Spring Mountain Treatment Ctr, 403 P.3d 1280, 1284 (Nev. 2017)

9    (“Allegations of breach of duty involving medical judgment, diagnosis, or treatment indicate

10   that a claim is for medical malpractice.”); Washoe Med. Ctr. v. Second Jud. Dist. Court of

11   State of Nev. ex rel. County of Washoe, 148 P.3d 790, 794 (Nev. 2006) (“[A] medical

12   malpractice complaint filed without a supporting medical expert affidavit is void ab initio. .

13   ..”). Weighing these factors, the Court finds that Plaintiff’s delay in seeking leave to amend

14   is not supported by excusable neglect. Accordingly, the Court adopts Judge Albregts’

15   recommendation to deny the Amendment Motion.

16          B.     Discovery Motion (ECF No. 68)

17          Plaintiff does not explain how Judge Albregts clearly erred in denying the Discovery

18   Motion. (See ECF No. 73 at 3.) Regardless, having already found that Plaintiff may not

19   add new claims or new defendants at this stage, the Court agrees with Judge Albregts

20   that Plaintiff’s Discovery Motion is not supported by good cause. Therefore, the Court

21   overrules Plaintiff’s appeal of Judge Albregts’ order denying Plaintiff’s Discovery Motion

22   (ECF No. 73).

23   V.     CONCLUSION

24          It is therefore ordered that Judge Albregts’ Order and Recommendation (ECF No.

25   72) is adopted in its entirety.

26          It is further ordered that Plaintiff’s Objection (ECF No. 73) is overruled.

27          It is further ordered that Plaintiff’s motion to amend (ECF No. 63) is denied.

28   ///

                                                   4
     Case 2:17-cv-00562-MMD-DJA Document 80 Filed 04/17/20 Page 5 of 5


1           It is further ordered that the Clerk of the Court correct the case caption to reflect the

2    spelling of Plaintiff’s last name as reflected in the IFP Application.

3           DATED THIS 17th day of April 2020.

4

5
                                                MIRANDA M. DU
6                                               CHIEF UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    5
